COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Jose Carrasco Palacios,                       §              No. 08-16-00355-CV

                       Appellant,               §                 Appeal from the

  v.                                            §           County Court at Law No. 5

  Texas Department of Public Safety,            §            of El Paso County, Texas

                        Appellee.               §             (TC# 2016-CCV-00809)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until May 2, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Josh Herrera, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before May 2, 2017.

       IT IS SO ORDERED this 12th day of April, 2017.




                                            PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.